DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous objections to the drawings and specification, applicant’s amendments and related arguments are considered persuasive and these objections are hereby withdrawn.  However, applicant’s amendments have created new claim objections; see below. 
Regarding the 112(f) claim interpretation, applicant has not argued or sufficiently amended the limitations in question.  Specifically, the examiner contends that the “diagnostic modules” continue to be interpreted under 112(f).  For simplicity sake, the examiner is not including/repeating the 112(f) analysis in this rejection. 
Regarding the previous 112(b) rejections, applicant’s amendments and related arguments are considered persuasive and these rejections are hereby withdrawn.  However, applicant’s amendments have created new 112(b) rejections; see below.
Regarding the prior art rejections, the examiner will address each of applicant’s arguments separately.
102 rejections:
Regarding claim 9, applicant’s amendments and related arguments have been considered and the examiner agrees that Raski no longer discloses/anticipates the claimed invention.  However, the examiner contends that Raski provides explicit motivation for choosing/trying a different, e.g. lesser, number of optics.  Specifically, Raski teaches “In other implementations, different number of lenses can be used with different parameter ranges, which satisfy the above design considerations comparably well.” (Par 0294).  Raski also makes it clear that there exists “a large number of design considerations, such as different beam sizes and available space” (Par 0168).  Therefore, when considering Raski as a whole, it seems clear that the number of lenses is a design consideration and more specifically a result effective variable and provides motivation for a POSITA to try/choose other number of lenses.  Furthermore, additional prior art references have been included in the 103 rejection (as well as the conclusion section as pertinent art) that make it clear that there exists a desire within laser ophthalmic surgery devices to include the least amount of lenses possible; see new 103 below. 
Regarding claim 10, the examiner contends that the specific number of lenses for each of the modules is not critical or unexpected, especially considering that Raski explicitly teaches the number of lenses can be chosen based on design consideration.  Specifically, this is considered a mere optimization of a result effective variable; MPEP 2144.05. 
Regarding claim 12, applicant argues that Raski fails to disclose a “a three-mirror galvo group configured to reduce an angle of incidence on a second mirror and a third mirror of the three-mirror galvo group, and wherein a first distance between a first mirror and the second mirror in the three-mirror galvo group is greater than a second distance between the second mirror and the third mirror”.  Regarding the angle, it appears from applicant’s specification an angle of incidence between the mirror and the beam of 35° provides this function.  The examiner contends that the mirrors taught by Raski are adjustable/rotatable and therefore configured to be positioned at such an angle to provide the required angle of incidence.   Regarding the distance between the mirrors, the examiner contends that while the drawings of Raski are not necessarily to scale, it does not mean that a POSITA would summarily dismiss/disregard the explicit configuration/arrangement shown, especially when the drawings show such a clear difference in the distance between the mirrors.  According to the figures, the distance between mirrors 320 and 311 is 2+ times larger than the distance between mirrors 311 and 312.  Such a huge difference would not be ignored by a POSITA and at the very least would make it obvious to configure/arrange the mirrors, with different distances between each of the three mirrors, as clearly and explicitly shown in the drawings.   Specifically, a POSITA would seemingly understand that the figures convey some information regarding relative placement/position; why else would Raski choose to depict their 3-mirror scanner with such a large distance between (312 and 320) as compared to the small distance between (312 and 311) if a difference in distance didn’t exist in their actual device. It is also noted that Raski explicitly points out that Fig. 5 (and Fig. 5 alone) is not to scale (Par 0111).  Raski make no mention of any of the other drawings not being to scale, so when reading Raski as a whole a POSITA would believe the other drawings to be to scale.  For example, if all the drawings are not-to-scale (as purported by applicant), there would be no reason for Raski to particularly point out that a single drawing is not to scale.  The inference being that all of the other drawings are to scale.  Therefore, applicant’s arguments are not persuasive. 
Regarding claim 13, applicant’s arguments seemingly ignore a major part of the examiner’s explanation.  First, this is a negative limitation (are not infinity corrected), so Raski’s absence of such a positive limitation (infinity correction) is merely the first indication to a POSITA that the modules are not infinity corrected.  What applicant ignores is the second part of the examiner’s reasoning that “Fig. 3B and Par 0093 seemingly make it clear that the scanning module, the focus module, and the objective module are not individually infinity corrected, as aberrations exist in the resulting beam.  As made clear by applicant’s own specification, no aberrations exist in an infinity corrected beam; See applicant’s Fig. 10A.”  Furthermore, the examiner contends that all three modules not being infinity corrected is not critical or unexpected, as the specification makes it clear that there are known pros and cons to infinity correction that a POSITA would necessarily and readily realize as well as the fact that applicant’s own specification makes it clear that some of the modules may be infinity corrected.  Also, see Hanft in the new 103 rejection, which was based on applicant’s amendments. 
103 rejections:
Regarding claim 12, applicant argues “The facts of Japikse are not sufficiently similar to those in the instant application to support reliance on the rationale used by the Court in that case” but fails to sufficiently explain how the facts are sufficiently different that this case law is improper.  It seems as if applicant has misconstrued the rejection, the issue at hand is which of the three mirrors is considered the first mirror.  Therefore, the issue is merely order along an optical path.  If it’s applicant’s position that the laser must hit mirror 320 first to read on the claimed invention, then it would be obvious to keep/maintain the exact arrangement/configuration disclosed, but move/rotate the entire 3-mirror arrangement such that the laser beam (coming from precompensator 200) hits 320 first.  The examiner contends that such a movement (of the entire configuration) would not affect its functionality nor has applicant argued this.  Therefore, the examiner maintains that this is an obvious rearrangement of parts. 
Regarding claim 14, applicant’s amendments have rendered their arguments moot, based on the newly found prior art; see new 103 below.  Furthermore, the examiner would like to emphasize that applicant’s arguments are not commensurate in scope with the claims.  Specifically, applicant argues “In neither Raksi nor Horvath is there any disclosure of using a counterweight to eliminate dynamic effects due to the linear motion of the Z control optical components”.  However, none of the underlined portion of applicant’s arguments appear in the claims.  It is noted that applicant’s specification makes it clear that the use of a “pair of weights” is what provides the claimed function of “position a center of mass of the counter balance system on a same axis as a center of mass of the focus module”.
Regarding claim 17, specifically the Ota in view of Dick rejection, applicant’s amendments and related arguments are moot, as Ota/Dick are no longer being used in the current rejection. 
Regarding claim 17, specifically the Donitzky in view of Van de Velde rejection, applicant’s amendments and related arguments are moot based on the newly found prior art references; see new 103 rejection below.  Specifically, applicant seemingly argues that LSCM is not suitable for “human medical use” because it’s volumetric scanning is too slow and therefore a POSITA would not substitute it for OCT which is known to have rapid volumetric scanning.  These arguments are considered opinion/conjecture of counsel, as well as mere conclusory statements, which are not supported by any sort of evidence or facts.   Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. Numerous laser surgical (and specifically ophthalmic laser surgical) systems use confocal laser scanning microscopy to image human tissue; see new 103 rejection as well as many references cited in the pertinent prior art section and included on the 892.  Seemingly, the LSCM is not too slow for other inventions to use it for imaging/detection in human medical/surgery applications, therefore applicant’s arguments are not considered persuasive.  A POSITA would recognize that each type of known medical imaging/detection has pros and cons and would weigh these pros/cons when deciding which type of imaging to use based on numerous design considerations. Furthermore, applicant is seemingly arguing that their device is inoperable for human medical use.  Specifically, applicant argues that “human medical use requires rapid volumetric imaging in order to have acceptably short duration for the measurement period of the procedure prior to the laser cutting procedure” and “LSCM is slow when it comes to volumetric scanning”.  If human medical use REQUIRES rapid volumetric imaging and LSCM is slow, then how does applicant’s invention which specifically includes/uses LSCM operate for human medical use?  Again, applicant has provided no evidence that LSCM is too slow for human medical use and therefore this argument is not found persuasive, especially considering the numerous prior art references that all use confocal laser scanning microscope for the evaluation of tissue during laser surgical procedures. 
Regarding the substitution of OCT for LSCM, applicant is reminded of the level of ordinary skill in the art (MPEP 2141.03) as well as the office’s position on bodily incorporation (MPEP 2145).
Regarding claims 18 -19, specifically the Hart reference, applicant argues very generally that Hart fails to disclose or suggest the features of claim 18-19 without any specific argument as to what claimed limitation Hart fails to teach.  Applicant is reminded of the requirements in 37 CFR 1.111(b), specifically “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references... A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  Applicant further argues “Hart’s sensors (monitors 44) are simply energy detectors”, but provides no further argument as to why these energy detectors do not read on the claimed diagnostic units.  Specifically, under BRI, any sort of sensor/detector that provides any sort of information regarding the laser beam is considered a diagnostic module.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed first diagnostics module and second diagnostics module lacks antecedent basis in the specification.  While it is seemingly clear that they refer to the disclosed near-field and far-field diagnostic modules (751 and 755), it is unclear which is considered the first and which is considered the second, as applicant has never referred to them in the specification as first and second. 

Claim Objections
Claim 17 is objected to because of the following informalities:  The acronym “LSCM” has not been previously defined in the claims.  The examiner recommends first reciting “laser scanning confocal microscope” before using the acronym.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
[Claim 1] The limitation “a focal point with transverse diameter than less than or equal to 2.4 microns” is considered new matter.  Specifically, the only discussion in applicant’s specification states “According to many embodiments, the simplified design allows a moderately larger spot size such as 2.4 microns and does not require the rigorous diffraction limiting function of imaging systems.”  First and foremost, recitation of a single example of (“such as”) 2.4 microns does not give applicant possession of spot sizes less than 2.4.  Furthermore, the disclosure makes it clear that the disclosed invention allows for LARGER spot sizes, not smaller, i.e. less than.  See MPEP 2163.05(III)
[Claim 16] The amendments to a “nearly concentric lens” are not supported.  The examiner can find no support for a “concentric lens” let alone a “nearly” concentric lens. 
[Claim 18] Independent claim 17 recites a “first diagnostic module”.  Claim 18 introduces a “laser beam diagnostic unit”, but provides no relationship to the previously recited first diagnostic module.  Therefore, under BRI these could be totally different/separate/distinct diagnostic modules/units.  However, applicant does not have possession of that.  Specifically, applicant only has possession of a laser beam diagnostic unit (750) separated into two units (first and second modules 755 and 751).  Because this relationship has not been made clear in the claims (as it was made clear in previous claim 19, i.e. before the amendments), the examiner contends that this is new matter. 
[Claim 19] The current claims require a first diagnostic module that receives a beam sample which leaks through the reconfigurable device in its first position.  From applicant’s disclosure, the first diagnostic module (in this limitation) has to be near-field diagnostic module (751) with the leakage sample beam being 54.  See Pars 0145-150 and Figs. 21-22.  This would mean that the second diagnostic module has to be the far-field diagnostic unit (755)
The claims go on to recite the second diagnostic module partially reflects a second beam sample onto the reconfigurable optical device in its first position such that the reconfigurable optical device reflects the second beam sample onto the fixed mirror, the fixed mirror being configured to then direct the second beam sample to the first diagnostics module.  From applicant’s disclosure, the second diagnostic module (in this limitation) has to be the near-field diagnostic unit (751) as clearly this relates to the leakage beam 54 being reflected by the near-field diagnostic unit (751) as sample beam (55) and being delivered via fixed mirror (272) to the far-field diagnostic unit (755).  However, the current claims attribute this functionality to the “second diagnostic module” which has been previously established as far-field diagnostic unit.   Applicant does not have possession of two different diagnostic modules (1st and 2nd) that perform the claimed functions, as it’s clear that the first diagnostic module (near-field 751) is configured to provide both of the claimed functions (receive leaked beam sample from reconfigurable device AND reflect beam sample to second/far-field diagnostic 755 via fixed mirror).
Furthermore, the way applicant has claimed the beam samples is broader than what is supported.  It is clear from the specification, that leaked beam sample (54) is reflected by the near-field diagnostic unit (751) to return back as “second” beam sample (55).  The current claims simply require a beam sample and a second beam sample with these two beam samples having absolutely no relationship to each other.  However, that is not supported.  It is clear that the leaked beam/sample (54) becomes the “second” beam sample (55) when it is reflected by near-field diagnostic unit (751). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 16] The limitation “at least one meniscus, nearly concentric lens”  is indefinite.  First, it’s unclear if the “nearly concentric lens” is a completely separate/different optical element from the meniscus or if this is attempting to further define the meniscus.  Second, it’s unclear what “concentric” is referring to.  Because concentric means that two elements share a common center point, and the claims don’t define a second element it’s unclear what the lens is concentric in relation to. Third, it’s unclear how to interpret “nearly” as a it’s a subjective/relative term.  Specifically, what is considered “nearly concentric” to one person may be not considered nearly concentric to another.  It is emphasized that the specification provides zero guidance on how “nearly” should be interpreted, specifically as related to concentricity. 
[Claim 17] The limitation “an LSCM subsystem, comprising: a) laser source… b) beam splitter… c) first diagnostic module…” is indefinite, as it’s unclear how much weight to give “LSCM” which stands for laser scanning confocal microscope.  Specifically, this subsystem has been defined as having a laser source, a beam splitter and a diagnostic module, i.e. detector, but there is no mention of a microscope or any structure that provides scanning.  Therefore, it’s unclear if a microscope is required in order to read on an LSCM subsystem, similarly does the subsystem itself require scanning elements or as long as somewhere along the optical path scanning of the beam can take place does this read on an LSCM?
[Claim 18] Independent claim 17 recites a “first diagnostic module configured to receive back-reflected light from a patient’s eye or other target” and claim 18 recites “a laser beam diagnostics unit…”.  However it is unclear if there is a difference between the first diagnostic module (of claim 17) and the currently claimed laser beam diagnostic unit.  Specifically, are these completely separate diagnostic units/modules or is the first module merely part of the diagnostic unit (as disclosed and previously claimed)?  From the specification, it’s clear that the laser beam diagnostic unit (750) includes two diagnostic modules (755 and 751).  Previous claim 19 made it clear that the first and second (previously called near-field and far-field) diagnostic modules were part of the broader/general laser beam diagnostics unit, however this distinction/clarification is no longer apparent with applicant’s amendments. 
[Claim 19] This claim recites “a beam sample” and then goes on to recite “a second beam sample”, it’s unclear if “a beam sample” refers to a first/different beam sample than the later claimed “second beam sample”. 
This claim recites “said second diagnostic module ALSO being configured” however no previous configuration for the second diagnostic module has ever been previously recited. 
As pointed out above, applicant does not have possession of the claimed configuration/arrangement.  Therefore, it’s unclear if the examiner should interpret the claims as written or as disclosed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0028952 to Raski et al. in view of US 2014/0316389 to Schuele or US 2008/0186551 to Hanft.
[Claim 9] Raski discloses an ophthalmic 3D laser system (Laser delivery system 1; best seen in Fig. 1) comprising: 
a laser engine (100) capable of generating a laser beam; 
a laser delivery system (elements 200, 300, 400, 500, 600, 700 and 800 are all considered part of the laser delivery system) in optical communication with the laser engine further comprising: 
a laser beam shaper (200); and 
a laser guide (XY scanner 300 and Z scanner 450; details of which are best seen in Figs. 13A-B) having a scanning module (XY scanner 300 and first beam expander block 400) and a focus module (movable beam expander block 500), wherein the scanning module has a receiving end (left-most end of 400; Figs. 13A-B) and a transmitting end (right-most end of 400), wherein the receiving end receives the generated laser beam (shown as 3 parallel lines) and brings the generated laser beam into focus (the three lines converge to a point, i.e. focus, shown at 451; this can also be seen in Fig. 1, specifically the three lines converging to a focal point between the elements 400 and 500) thereby creating a focused beam that is transmitted from the transmitting end into the focus module (500), wherein the focus module is configured to receive the focused beam from the scanning module and revert the focused beam into a parallel light stream (three parallel beams exiting the bottom of 500, Fig. 1) and further direct the parallel light stream into an objective module (fixed lens objective 700), 
wherein the objective module is configured to direct the parallel light stream into a focal point with transverse diameter less than or equal to 2.4 microns (“spot sizes of 3 microns or less”; Par 0066) within a three dimensional target space (The light exiting element 700 clearly converges to a focal point; See Fig. 1 and Par 0292) to enable eye surgery of the human anterior segment (e.g. cornea; Figs. 2-6), wherein the scanning module (400), the focusing module (500) and objective module (700) each comprise a plurality of lenses configured to guide various infrared and visible beams which are deployed (clearly seen in Figs. 13A-B and Fig. 15).
Regarding the spot size, the examiner contends that 3 microns or less overlaps the range with “sufficient specificity” to anticipate the range of 2.4 microns or less. However, if applicant disagrees, “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05. It is emphasized that applicant has no criticality, unexpected result or even possession of such a range. 
Regarding the number of lenses in the scanning, focusing and objective module, Raski fails to explicitly teach 10 or less, but does teach “In other implementations, different number of lenses can be used with different parameter ranges, which satisfy the above design considerations comparably well.” (Par 0294).  Raski also makes it clear that there exists “a large number of design considerations, such as different beam sizes and available space” (Par 0168).  Therefore, when considering Raski as a whole, it seems clear that the number of lenses is a design consideration and provides motivation for a POSITA to try/choose other number of lenses.  Furthermore, both Schuele (Par 0168) and Hanft (Par 0058) make it clear that it is desired to reduce the number of lenses used in similar laser ophthalmic surgery devices.  Therefore, it would have been obvious to one of ordinary skill in the art to choose/try a total of 10 lenses for the different optical modules taught by Raski as the number of lenses in an optical system is clearly a result effective variable and it would be obvious to reduce the amount of lenses, specifically to 10, if so desired.  It is emphasized that applicant has given no criticality or unexpected result to the specific number of 10.  Therefore, when considering Raski explicitly teaches that the number of lenses chosen is part of the design consideration, as well as Schuele and Hanft explicitly teaching the desired to reduce/minimize the number of lenses in a laser surgery system, it would be obvious to try a different number of lenses, including (but not limited to) 10 lenses. 
[Claim 10] The examiner contends that the specific number of lenses (as addressed above in relation to claim 9) is a result effective variable, therefore one of ordinary skill in the art would find it obvious to “optimize” this number for each module, specifically with the desire to reduce/minimize the number of lenses, as taught by Schuele and Hanft.  Again, the specific number of lenses for each module is not given any criticality or unexpected result by applicant. 
[Claim 11] From Figs. 13A-B and 15, it’s clear that Raski discloses 4 of the 18 lenses (22%) in the scanning module (400), focus module (500) and objective module (700) are plano-convex, which is not a majority.  However, there is no criticality or unexpected result to having these lenses make up a majority of the lenses.  Furthermore, these types of lenses are common, well-known and pervasive throughout the art of laser surgery systems, as demonstrated by Raski.   Therefore, it would have been obvious to try various types of common/well-known lenses, to achieve the desired beam shape, as a matter of routine engineering choice, including considerations related to cost, time, space, complexity, etc.
[Claim 12] Raski discloses an embodiment where scanner (300’) includes a three-mirror galvo group (mirrors 311, 312 and 320, Fig. 11B) configured to reduce an angle of incidence on a second mirror and a third mirror of the three-mirror galvo group (Pars 0204-206).  The examiner interprets mirror (320) as the first mirror, mirror (312) as the second mirror and mirror (311) as the third mirror.  Clearly, there is a greater distance between mirrors 320 and 312 as compared to the distance between 312 and 311; see Fig 11B.  At the very least, this would give a POSITA reason/motivation to design a 3-mirror scanner as depicted in Fig. 11B, specifically with a greater distance between first and second mirrors than second mirror and third mirror. 
It is the examiner position that mirror 320 is the first mirror, however if this mirror has to be the third mirror (since it’s receives the laser beam last after mirrors 311 and 312), the examiner contends making this mirror first in line to receive the laser beam from precompensator (200) would be obvious as a mere rearrangement of parts to adjust the order of mirrors; MPEP 2144.04.  Specifically, the entire spatial configuration among the mirrors as taught by Raski is maintained and this entire configuration of mirrors is moved/positioned such that mirror 320 is receives incident beam 331 first.  This change in order would not affect the functionality of the mirrors in any way, as the exact same configuration/arrangement would be maintained. 
[Claim 13] First, nowhere in the specification does Raski disclose that any of the modules are infinity corrected.  Therefore, the examiner contends that they are not.  Furthermore, Fig. 3B and Par 0093 seemingly make it clear that the scanning module, the focus module, and the objective module are not individually infinity corrected, as aberrations exist in the resulting beam.  As made clear by applicant’s own specification, no aberrations exist in an infinity corrected beam; See applicant’s Fig. 10A.  
If applicant disagrees with this interpretation, Hanft explicitly teaches “Since the beams between the subsystems do not have to be corrected, compensation effects can be used, which clearly reduce the number of necessary lenses” (Par 0058).  At the very least this provides motivation as to why a POSITA would find it obvious to not infinity correct the lenses, specifically when it is a design consideration/desire to reduce/minimize the number of lenses.  
[Claim 15] Raski discloses a beam splitter (600) located between focus module (500) and objective (700); Fig. 1. 
[Claim 16] Many of the lenses shown in Fig. 13A are meniscus, nearly concentric lenses, i.e. concave-convex lens, (see “types of simple lenses” section of https://en.wikipedia.org/wiki/Lens).  Specifically, moving from left to right across the nine lenses shown in Fig. 13A, the first, fourth, fifth, sixth, seventh and eighth lenses are all meniscus lenses.  See also 112b rejection, above. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raski and Schuele/Hanft as applied to claim 9 above, and further in view of US 2011/0218523 to Robl.
Raski and Schuele/Hanft are discussed above, but fail to explicitly teach a counterbalance system including a pair of weights. In the same field of endeavor, Robl discloses a counterbalance system for a focusing module of a laser ophthalmic surgery (Fig. 1) that includes a pair of weights (“at least two weights”; Par 0011).  The examiner contends that the use of a pair of weights provides the claimed function to “position a center of mass of the counter balance system on a same axis as a center of mass of the focus module”.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Raski and Schuele/Hanft to include the counterbalance system with a pair of weights, as taught by Robl, as it is known that “moveable weight-compensating suspension of the focusing objective is desired… where treatment of living tissue is involved, and there is direct contact between the tissue and the laser system” (as taught by Robl; Par 0002).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0236135 to Donitzky et al. in view of US 2012/0016325 to Dick et al.
Donitzky discloses an ophthalmic 3D laser system (Fig. 1B) comprising: 
a femtosecond laser engine (12; Par 0014) capable of generating a laser beam for surgical procedure; 
an detection/imaging subsystem (OCT system 36), comprising:
a) a laser source for delivering a low peak power laser beam (measurement beam 19; Par 0025); 
c) a first diagnostic module configured to receive back-reflected light form a patient’s eye (by definition how “low coherence interferometry” works; Par 0035)
a laser beam guide configured to focus a received laser beam for output (scanner 16 and/or focusing objective 18); and 
a reconfigurable optical device (movable mirror 15; 0027) being configured for positioning in a first position and in a second position in order to selectively engage either the generated femtosecond laser beam of the femtosecond laser engine or the low peak power laser beam of the detection/imaging subsystem (“switches between the laser beam 14 and measurement beam 19”), 
wherein the reconfigurable optical device is configured such that, in the first position, the reconfigurable optical device optically engages with the generated femtosecond laser beam such that said reconfigurable optical device is in line with a path of the generated femtosecond laser beam generated by the femtosecond laser engine which is configured to direct the generated laser beam into the laser beam guide, and wherein the reconfigurable optical device is configured to deny entry of the low peak power laser beam of the laser source into the laser beam guide; and wherein, in the second position, the reconfigurable optical device is configured such that the reconfigurable optical device is out of alignment with the generated femtosecond laser beam and thus the generated femtosecond laser beam is denied entry into the laser beam guide and wherein, in the second position, the low peak power laser beam is directed into the laser beam guide so that at least some of the back-reflected light from the patient's eye or other target which returns back through the laser beam guide is directed onto said first diagnostics module (inherent to the structure and configuration of a moveable mirror that allows for switching between two different laser beams positioned at a 90° angle to each other, as well as optical coherence tomography and interferometry).
The examiner contends that in order to switch between laser treatment beam and a measurement beam, the moveable mirror is inherently configured in the claimed manner.  The examiner emphasizes that switching, by definition, means that only one of the treatment and measurement beams is transmitted at a time. Specifically, Donitzky discloses the same structure configured in the same manner, specifically in one position only the treatment laser is allowed to go through while in another position only the measurement beam is allowed to go through, i.e. in order to switch between the two.  Regarding the positioning of the laser sources, the current configuration taught by Donitzky would allow the measurement beam to be directed to the beam guide in the first position and would allow the laser treatment beam to be directed to the beam guide in the second position (the opposite of what is claimed).  However, the examiner contends that this is merely an obvious rearrangement of parts, i.e. switching the location of the laser sources 12 and 16, as an obvious design choice that would be obvious to try, as there are only two locations for each of these laser sources.   
Donitzky fails to teach an LSCM (laser scanning confocal microscope) as the detection/imaging system, including a beam splitter for this detection system and a laser source for the detection system that uses the same wavelength as the treatment laser.  In the same field of endeavor, specifically laser eye surgery, Dick discloses the use of confocal laser scanning microscope measuring device or alternatively an OCT measuring device (Pars 0025-26), making it clear that these are obvious substitutes for each other.  Furthermore, the LSCM includes a laser source (4) that has the same wavelength as the treatment laser source (because it’s the same laser source; Par 0057), a beam splitter (5) and a diagnostic module (detector 12).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the OCT detection/imaging system (36) taught by Donitzky with the LSCM detection/imaging system taught by Dick, as a simple substitution of one known element for another to obtain predictable results, as explicitly taught by Dick.   It is emphasized that in the modified Donitzky/Dick combination the specific configuration/arrangement taught by Donitzky is maintained, specifically two separate laser sources (treatment laser 12) and detection laser (as part of the LSCM which was substituted for OCT 36) remain.  Therefore, in this combination of Donitzky and Dick, it would be obvious to modify the treatment laser and the detection laser to have the same wavelength, as Dick makes it clear that the same wavelength can be used for both treatment and detection (just at a lower power than the treatment laser beam). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Donitzky and Van de Velde as applied to claim 17 above, and further in view of US 2016/0235588 to Hart et al.
[Claim 18] Donitzky and Dick are discussed above, but fail to disclose a laser beam diagnostic unit that engages with the generated femtosecond laser beam (treatment beam 12) when the reconfigurable device is in the first position.  Specifically, the first position of the reconfigurable device relates to the treatment beam and the detection/diagnostic module (LSCM/OCT, element 36 of Donitzky) is not configured to receive treatment light (instead it receives back-reflected imaging/detection light).  However, in the same field of endeavor, specifically laser eye surgery systems, Hart discloses a laser beam diagnostic unit (laser assembly 12; Figs. 1 and 2) including a diagnostic modules (monitors 44) that check the power of the treatment beam before it is sent to the eye (Par 0067).  Therefore, it would have been obvious to modify Donitzky and Dick to include the laser beam diagnostic unit, as taught by Hart, specifically positioned in the laser treatment beam path, i.e. when the reconfigurable device is in the first position, in order to check the power of the treatment laser beam before it is transmitted to the eye, as taught by Hart. 
Regarding the combination, the examiner contends that in order for the detectors (44) to function/operate, i.e. receive the treatment laser beam (28), the mirror of Donitzky must be in the first position, i.e. the position that transmits the treatment laser beam to the rest of the device.  Otherwise, if the mirror of Donitzky is in the second position, the treatment laser beam will not be transmitted to the rest of the device, and therefore the detectors are incapable of detecting a portion of this treatment laser, as it will never reach the detectors (when the mirror is in the second position the treatment laser is denied entry). 
It is noted that Hart explicitly uses an LSCM, as well (14; Fig. 2; Par 0068)

Regarding claim 19, MPEP 2173.06 states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”  Based on the 112a and 112b issues identified above, the examiner contends that it would not be proper to apply prior art at this time, but is in no way indicating this claim as allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding the number of lenses used in a laser surgical system, it is well understood that there exists a desire to keep the number of lenses/optics to a minimum.  This has been established with Schuele and Hanft (in the 103 rejection above), in addition see US 2018/0250163 to Lee (Pars 0005, 0036 and 0066 which discuss the disadvantages to a large number of lenses) 
Regarding the use of LSCM (laser scanning confocal microscope), also referred to as CLSM (confocal laser scanning microscopy), specifically for “human medical use”:
US 2018/0085257 to Horvath (Pars 0003, 0100-101; Figs. 27 and 27b)
US 2016/0249989 to Devam (Par 0030 which again makes it clear that OCT and LSCM are obvious substitutes for each other). 
US 2014/0151529 to Steiner (Fig. 18 shows a known/common configuration for LSCM)
US 2014/0079686 to Barman (Par 0873-874)
US 2013/0131652 to Dick (previously cited on the 892, makes it clear that OCT and confocal detection are obvious substitutes for each other; Pars 0018 and 0050)
US 2012/0123444 to Verhagen (Par 0054 which seemingly contradicts applicant’s arguments related to the speed of the LSCM)
US 2010029007 to Van de Velde (previously cited on the 892, makes it clear how pervasive LSCMs are in laser eye surgery, Par 0006, as well as the substitution of LSCM for OCT; Par 0020). 
US 2008/018655 to Hanft (Par 0007)
US 6,162,211 to Tankovich (Col 25 to Col 29)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792